Donald L. Corbin, Judge, dissenting. I must respectfully dissent to the majority opinion. To pursue the reasoning of the majority in the instant case requires remarkable imagination or an exercise in mental gymnastics that is mind-boggling to behold. The learned trial court seemed to preface his remarks with an indication that John DaCosse would have been successful in his original divorce action. This was never litigated because of the reconciliation of the parties. One cannot speculate on the success or failure of this litigation. The trial court viewed this reconciliation agreement as a two-phase agreement, the first phase being what would happen on January 18, 1979. Under the first phase, Jill obtained what she bargained for, to wit: a halt of the divorce proceeding, a resumption of living together with John, and the possibility of receiving a will naming her as sole beneficiary of John’s estate at some point in the future, not later than April 18, 1979, plus the right to keep her half of the savings account money in her name until she got the will. John got what he bargained for; he was restored to sole ownership of the property and resumption of living together with Jill and in order to get this he was willing to obligate himself to make a will 90 days hence or sooner if he desired. The second phase called for John to make a new will leaving everything to Jill and for Jill to transfer her money back into joint ownership. Because of John’s death, he did not perform. The majority agreed with the trial court’s reasoning that: Jill, by entering into the reconciliation agreement took a calculated risk as it pertains to the property, the risk being that she and John would both live for 90 days after reconciliation and would live in harmony for that period of time. Jill kept her part of the contract. There is nothing in the record to reflect that she or John placed a condition precedent (that either must live until April 18, 1979) in the contract. Nor is there any evidence that the parties did not “live in harmony” during the interval between the execution of the agreement and John’s death. In fact, the contract specifically stated, “By entering into this agreement and the resumption of their cohabitation, husband and wife are not providing for a trial reconciliation but a reconciliation in the full sense of the word.” While I believe specific performance is the better remedy, Loveless v. Diehl, 236 Ark. 129, 364 S.W. 2d 317 (1963), the doctrine of unjust enrichment would just as easily apply. In Little Rock Municipal Airport Commission v. Arkansas Valley Compress and Warehouse Co., 224 Ark. 1018, 111 S.W. 2d 836, this Court discussed the doctrine of unjust enrichment and said, in part: The basis of the right to recover is that the defendant has been unjustly enriched at the expense of the plaintiff, and that plaintiff is entitled to restitution therefor. Appellant should be restored to the position which she occupied immediately prior to the execution of the Reconciliation Agreement. The finding here is completely inequitable, harsh, unjust and unfair. The least that should be done if both specific performance and unjust enrichment remedies are not followed would be to allow Jill to sue for damages for breach of contract. The measure of damages being the value of one half of the property which was to come to appellant. In 17A C.J.S. Contracts § 338 (1963), it is said: They (the Courts) are disinclined to construe stipulations in a contract as conditions precedent, unless compelled to do so by language of the contract plainly expressed, particularly where so to do would result in injustice. Thus a condition precedent may not be implied when it might have been seen and provided for by express agreement. I see no difference here between a 90-day provision to write a will and a promise to write a will before the promissor dies. It could just as readily be construed that the 90-day period here was provided in order to give the decedent time to have a will properly drawn; and perhaps a time frame to provide the appellant with an opportunity to bring a specific performance action against the decedent had he lived and failed to execute a will at the end of 90 days. This seems more reasonable to me. Under an indefinite time period involving a contract to make a will, there can be no breach until the promissor dies; consequently no action would lie until that time. I am authorized to state that Judges Cracraft and Cloninger concur with this dissenting opinion; but Judge Cracraft would reverse and remand with directions to enforce specific performance.